MEMORANDUM **
John Sterling Huss appeals pro se the district court’s summary judgment for defendants in his employment discrimination action against the United States Postal Service due to Huss’s failure to exhaust his administrative remedies. We have jurisdiction pursuant to 28 U.S.C. § 1291, and, after de novo review, Leoma v. United States Dep’t of State, 105 F.3d 548, 550 (9th Cir.1997), we affirm.
The district court properly granted summary judgment because Huss did not file a formal Equal Employment Opportunity complaint within 15 days of the conclusion of the pre-complaint processing. See 29 C.F.R. § 1614.106(b); Leorna, 105 F.3d at 551.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.